Title: From James Madison to Tench Coxe, 7 April 1804
From: Madison, James
To: Coxe, Tench



Sir
Department of State 7 April 1804.
Mr. Matthew Cary of Philadelphia has offered to sell to government 400 complete copies of the laws of the United States at one dollar per volume in sheets and thirty one cents in addition for binding. This price appears to be high, and I must therefore request you to cause enquiry to be made whether among the other booksellers they could be furnished for less. If they can and Mr. Cary will take the price, you will be pleased to engage them. I should prefer to have it fixed by the judgment of Mr. Dobson and any other bookseller Mr. Cary may name, what they are worth. If he will agree to receive what they may decide, you may engage to take them, provided it be not more than his present offer. There is no objection to the 31 cents for binding, provided it be good. It is not intended that any of the laws passed at the last session should be included in the negociation.
The sales of the Drugs &c. form a subject distinct from Genl. Stevens draft. The former ought therefore to be separately accounted for.

A letter written to your Predecessor at the time of the purchase of the trunk of stationery gave directions to forward it to Governor Harrison: but this has been lately explained to Mr. Mifflin. I have the honor to be, Sir, Very respectfully Your most obed. Servt.
James Madison
